Case 9:19-cv-81160-RS Document 179-1 Entered on FLSD Docket 02/24/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 9:19-cv-81160-RS


   APPLE INC.,
           Plaintiff,
   v.
   CORELLIUM, LLC,

           Defendant.
   ____________________________________/
        PROPOSED ORDER GRANTING CORELLIUM’S AMENDED MOTION TO FILE
          PORTIONS OF EXHIBIT 3 AND 18, AND EXHIBITS 4-16 TO CORELLIUM’S
           RESPONSE IN OPPOSITION TO PLAINTIFF APPLE INC.’S MOTION FOR
            PROTECTIVE ORDER BARRING DEPOSITION OF PLAINTIFF’S APEX
                             EMPLOYEE UNDER SEAL

           THIS CAUSE came before the Court upon the Defendant’s, CORELLIUM, LLC

   (“Corellium” or “Defendant”), Motion to File Portions of Exhibit 3 and 18, and Exhibits 4-16 to

   Corellium’s Response in Opposition to Plaintiff Apple Inc.’s Motion for Protective Order Barring

   Deposition of Plaintiff’s Apex Employee and Incorporated Memorandum of Law (“Motion”)

   under seal. The Court, having considered the Motion, the circumstances, and the conferral between

   the Parties, hereby:

   ORDERED AND ADJUDGED as follows:

           1. The Motion is GRANTED.

           2. This Court finds good cause to file portions of Exhibit 3 and 18 under seal, and Exhibits
               4-16 to Corellium’s Motion under seal.
   DONE AND ORDERED this 24 of February, 2020, at West Palm Beach, Palm Beach County in
   the Southern District of Florida.



                                                  WILLIAM MATTHEWMAN
                                                  UNITED STATES MAGISTRATE JUDGE
